Exhibit 10.2

THIRD AMENDMENT TO RESTATED LOAN AGREEMENT

This Third Amendment to Restated Loan Agreement (this “Amendment”) dated as of
February 26, 2009, but effective as of December 31, 2008, is made among GMX
RESOURCES INC., an Oklahoma corporation (the “Borrower”), the BANKS (as defined
below), CAPITAL ONE, NATIONAL ASSOCIATION, a national banking association, as
administrative agent, arranger and bookrunner, for the Banks (and individually
as a Bank), UNION BANK OF CALIFORNIA, N.A., as syndication agent (and
individually as a Bank), BNP PARIBAS, as co-documentation agent (and
individually as a Bank), and COMPASS BANK, as co-documentation agent (and
individually as a Bank), who agree as follows:

RECITALS

A. This Amendment pertains to that certain Third Amended and Restated Loan
Agreement dated effective as of June 12, 2008, among the Borrower, the Agent and
the Banks, as amended by the First Amendment dated as of October 29, 2008, and
the Second Amendment dated as of November 12, 2008 (as amended, the “Loan
Agreement”). As used in this Amendment, capitalized terms used herein without
definition herein shall have the meanings provided in the Loan Agreement.

B. The Borrower, the Agent and the Banks desire to amend the Loan Agreement to
modify the covenant pertaining to the Borrower’s net worth.

AGREEMENT

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and the loans and extensions of credit heretofore, now or hereafter made to the
Borrower by the Banks, the parties hereto hereby agree as follows:

ARTICLE 1.

AMENDMENT AND AGREEMENT

1.1 Subsection 5.15(b) (Minimum Net Worth) of the Loan Agreement is amended to
amend and restate the last sentence of such Subsection, such restated last
sentence to read as follows:

“ For purposes of this covenant, the non-cash effects, if any, of Hedging
Agreements pursuant to Financial Accounting Standards Board Rule No. 133
(Accounting for Derivative Instruments and Hedging Activities), and of ceiling
test write-downs pursuant to Regulation S-X Rule 4-10 of the SEC, will not be
included.”



--------------------------------------------------------------------------------

1.2 The Borrower acknowledges that the foregoing amendment in Paragraph 1.1 is
not a precedent for any subsequent requested waiver or amendment of that or any
other covenant or other provision of the Loan Agreement.

ARTICLE 2.

ACKNOWLEDGMENT OF COLLATERAL

2.1 The Borrower hereby specifically reaffirms all of the Collateral Documents.
The Borrower hereby confirms and agrees that the Collateral Documents secure the
Loan Agreement as amended by this Amendment.

ARTICLE 3.

MISCELLANEOUS

3.1 The Borrower represents and warrants to the Agent and the Banks (which
representations and warranties will survive the execution of this Amendment)
that (i) all representations and warranties contained in the Loan Agreement and
the Collateral Documents are true and correct on and as of the date hereof as
though made on and as of such date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct on and as of
such earlier date, (ii) no event has occurred and is continuing as of the date
hereof which constitutes a Default or Event of Default, (iii) there has not
occurred any material adverse change in the Collateral or other assets,
liabilities, financial condition, business operations, affairs or circumstances
of the Borrower and the Subsidiaries taken as a whole or any other facts,
circumstances or conditions (financial or otherwise) upon which a Bank has
relied or utilized in making its decision to enter into this Amendment, and
(iv) there is no defense, offset, compensation, counterclaim or reconventional
demand with respect to amounts due under, or performance of, the terms of the
Notes and the Loan Agreement. To the extent any such defense, offset,
compensation, counterclaim or reconventional demand or other causes of action by
the Borrower against the Agent or any Bank might exist, whether known or
unknown, such items are hereby waived by the Borrower. The foregoing
representations and warranties, as they relate to financial condition, are
subject to the non-cash effects, if any, of Hedging Agreements pursuant to
Financial Accounting Standards Board Rule No. 133 (Accounting for Derivative
Instruments and Hedging Activities), and of ceiling test write-downs pursuant to
Regulation S-X Rule 4-10 of the SEC.

3.2 Except as expressly modified by this Amendment, all terms and provisions of
the Loan Agreement are hereby ratified and confirmed and shall be and shall
remain in full force and effect, enforceable in accordance with its terms.

3.3 The Borrower agrees to pay on demand all costs and expenses of the Agent and
the Banks in connection with the preparation, reproduction, execution and
delivery of this Amendment and the other instruments and documents to be
delivered hereunder (including the reasonable fees and expenses of counsel for
the Agent). In addition, Borrower shall pay any and all stamp or other taxes,
recordation fees and other fees payable in connection with the execution,
delivery, filing or recording of this Amendment and the other instruments and

 

- 2 -



--------------------------------------------------------------------------------

documents to be delivered hereunder and agrees to hold Agent and the Banks
harmless from and against any all liabilities with respect to or resulting from
any delay or omission in paying such taxes or fees.

3.4 This Amendment may be executed in multiple separate counterparts, and it
shall not be necessary that the signatures of all parties hereto be contained on
any one counterpart hereof; each party’s signature may appear on a separate
counterpart but all such counterpart taken together shall constitute one and the
same instrument. The parties specifically confirm their intent to be bound by
delivery of such signed counterparts by telecopier or pdf email.

3.5 The provisions of this Amendment shall become effective if and when, and
only when, (i) each and every representation and warranty of Borrower contained
in this Amendment is true, complete and accurate, (ii) no event exists which
constitutes a Default, (iii) the receipt by the Agent of (x) a duly executed
counterpart of this Amendment, and (y) a certificate of the secretary of the
Borrower setting forth resolutions of its board of directors in form and
substance satisfactory to the Agent and Agent’s counsel with respect to the
authorization of this Amendment. The Borrower hereby certifies by execution of
this Amendment that the foregoing conditions (i) and (ii) are satisfied and true
and correct.

3.6 Notwithstanding that such consent is not required under the Guaranty
Agreements or the other Collateral Documents, Endeavor and Diamond each consents
to the execution and delivery of this Amendment by the parties hereto. As a
material inducement to the Agent and the Banks to amend the Loan Agreement as
set forth herein, Endeavor and Diamond each (i) acknowledges and confirms the
continuing existence, validity and effectiveness of its respective Guaranty
Agreement and each of the other Collateral Documents to which it is a party and
(ii) agrees that the execution, delivery and performance of this Amendment shall
not in any way release, diminish, impair, reduce or otherwise affect its
obligations thereunder.

(Remainder of this Page Intentionally Left Blank; Signature Page Follows)

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.

 

  BORROWER:   GMX RESOURCES INC.     By:  

/s/ James A. Merrill

    Name:   James A. Merrill     Title:   Chief Financial Officer and Treasurer
  AGENT:   CAPITAL ONE, NATIONAL ASSOCIATION     By:  

/s/ Eric Broussard

    Name:   Eric Broussard     Title:   Senior Vice President   BANKS:   CAPITAL
ONE, NATIONAL ASSOCIATION, as a Bank     By:  

/s/ Eric Broussard

    Name:   Eric Broussard     Title:   Senior Vice President     BNP PARIBAS  
  By:  

/s/ Edward Pak

    Name:   Edward Pak     Title:   Vice President     BNP PARIBAS     By:  

/s/ Juan Carlos Sandoval

    Name:   Juan Carlos Sandoval     Title:   Vice President

 

- 4 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO THIRD AMENDMENT TO RESTATED LOAN AGREEMENT]

 

COMPASS BANK By:  

/s/ Kathleen J. Bowen

Name:   Kathleen J. Bowen Title:   Senior Vice President FORTIS CAPITAL CORP.
By:  

/s/ Scott Myatt

Name:   Scott Myatt Title:   Vice President By:  

/s/ Darrell Holley

Name:   Darrell Holley Title:   Managing Director UNION BANK OF CALIFORNIA, N.A.
By:  

/s/ Jarrod Bourgeois

Name:   Jarrod Bourgeois Title:   Vice President

 

- 5 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO THIRD AMENDMENT TO RESTATED LOAN AGREEMENT]

AGREED TO AND ACKNOWLEDGED by the undersigned for the purposes set forth in
paragraph 3.6.

 

ENDEAVOR PIPELINE INC. By:  

/s/ Keith Leffel

Name:   Keith Leffel Title:   President DIAMOND BLUE DRILLING CO. By:  

/s/ Richard Hart

Name:   Richard (Rick) Hart Title:   President

 

- 6 -